Motion Granted and Abatement Order filed January 24, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00968-CR
                                ____________

              GUADALUPE WALLY RODRIGUEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 209th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1481921


                            ABATEMENT ORDER
      The trial court denied appellant’s motion to suppress his statement but did not
submit findings of fact and conclusions of law on the voluntariness of appellant’s
statement. Appellant has filed a motion to abate this appeal so the trial court my
make findings of fact and conclusions of law.

      Article 38.22, section 6 of the Texas Code of Criminal Procedure requires the
trial court to make written fact findings and conclusions of law as to whether a
challenged statement was made voluntarily, even if appellant did not request them
or object to their absence. Tex. Code Crim. Proc. art. 38.22 § 6; Urias v. State, 155
S.W.3d 141, 142 (Tex. Crim. App. 2004). The statute is mandatory and the proper
procedure to correct the error is to abate the appeal and direct the trial court to make
the required findings and conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740
S.W.2d 779, 784 (Tex. Crim. App. 1987).

      Accordingly, appellant’s motion is GRANTED. The trial court is directed to
reduce to writing its findings of fact and conclusions of law on the voluntariness of
appellant’s statement and have a supplemental clerk’s record containing those
findings filed with the clerk of this Court on or before February 23, 2017.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.

      It is so ORDERED.



                                    PER CURIAM